Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 19-44 have been examined.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 19-44 are rejected.
	The claimed invention is directed to “mental processes” without significantly more. 
	The claims recite:
		an electronic document
		Rhetorical Structure Theory (RST) scheme
		glossary of terms
		plurality of nodes
		first edge between the first node and the second node
		introduction section
		theory section

Claim 19
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “19. A computer-implementable method for providing cognitive insights comprising…” Therefore, it is a “method” (or “process”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 19 that recite abstract ideas?

	YES. The following limitations in Claim 19 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental processes”:

receiving streams of data from a plurality of data sources;

processing streams of data from a plurality of data sources via a cognitive inference and learning system,

the cognitive inference and learning system executing on a hardware processor of an information processing system, the cognitive inference and learning system and the information processing system providing a cognitive computing function,

the cognitive inference and learning system comprising a plurality of agents, the cognitive inference and learning system comprising

a cognitive platform, the cognitive platform comprising a cognitive engine, the cognitive engine processing the streams of data from the plurality of data sources via the plurality of agents, the processing the streams of data from the plurality of data sources via the plurality of agents performing a respective plurality of cognitive operations on the streams of data, the plurality of agents comprising

a sourcing agent, the sourcing agent performing a sourcing operation;

an enrichment agent, the enrichment agent performing an enrichment operation;

a bridging agent, the bridging agent performing a bridging operation;

an insight agent, the insight agent performing an insight operation;

a destination agent, the destination agent performing a destination operation; and,

a learning agent, the learning agent performing a learning operation; and,

providing cognitive insights based upon the performing the respective plurality of cognitive operations on the streams of data from the plurality of data sources.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”:

(1) A “receiving streams of data...”
(2) A “processing streams of data...”
(3) A cognitive inference and learning system
(4) A cognitive platform
(5) A cognitive engine, the cognitive engine processing the streams of data from the plurality of data sources via the plurality of agents
(6) A sourcing agent
(7) An enrichment agent
(8) A bridging agent
(10) An insight agent
(11) A destination agent
(12) A learning agent
(13) A providing cognitive insights
(14) An information processing system
(15) A cognitive computing function

	A “receiving streams of data” is a broad term which is described at a high level and includes general purpose computers. MPEP 2106.05(d)(1)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well- understood, routine, conventional activity. Berkheimer v. HP, Inc., 861 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. see, e.g., intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 (The written description is particularly useful in determining what is well-known or conventional’); internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPO2d 1474, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and “conventional: TLI Communications LLC v. AY Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir, 2016} (Specification described additional elements as “either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art”).

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.
	This “receiving streams of data” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(1)(A)).

	A “processing streams of data” is a broad term which is described at a high level. Applicant’s Specification recites:

[0024] Figure 1 is a generalized illustration of an information processing system 100 that can be used to implement the system and method of the present invention. The information processing system 100 includes a processor (e.g., central processor unit or "CPU") 102, input/output (I/O) devices 104, such as a display, a keyboard, a mouse, and associated controllers, a hard drive or disk storage 106, and various other subsystems 108.

This “processing streams of data” limitation represents “insignificant extra- solution activity”. (See, M.P.E.P. § 2106.05(1)(A)).

	A “cognitive inference and learning system” is a broad term which is described at a high level.
	Applicant’s Claim merely teaches a claimed “cognitive inference and learning system”, which is an “additional element”. The “cognitive inference and learning system” is a nonfunctional descriptive element that is not used to compute any particular thing at all. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	This “cognitive inference and learning system” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “cognitive platform” is a broad term which is described at a high level.
	Applicant’s Claim merely teaches a claimed “cognitive platform’, which is an “additional element”. The “cognitive platform’ is a nonfunctional descriptive element that is not used to compute anything at all. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	This “cognitive platform” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(1)(A)).

	A “cognitive engine” is a broad term which is described at a high level.
	Applicant’s Claim merely teaches a claimed “cognitive engine’, which is an “additional element’. The “cognitive platform” is a nonfunctional descriptive element that is not used to compute any particular thing at all. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).) This “cognitive engine” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “sourcing agent” is a broad term which is described at a high level. Applicant’s Claim merely teaches a claimed “sourcing agent”, which is an “additional element’. The “sourcing agent” is a nonfunctional descriptive element that is not used to compute any particular thing at all. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Further, Applicant’s Specification recites:

[0070] In various embodiments, the sourcing agents 318 may include a batch upload 414 agent, an API connectors 415 agent, a real-time streams 416 agent, a Structured Query Language (SQL)/Not Only SQL (NoSQL) databases 417 agent, a message engines 418 agent, and one or more custom sourcing 420 agents. Skilled practitioners of the art will realize that other types of sourcing agents 318 may be used in various embodiments and the foregoing is not intended to limit the spirit, scope or intent of the invention. In various embodiments, the sourcing agents 318 are implemented to source a variety of multi-site, multi- structured source streams of data described in greater detail herein. In certain embodiments, each of the sourcing agents 318 has a corresponding API.

[0071] In various embodiments, the batch uploading 414 agent is implemented for batch uploading of data to the cognitive platform 310. In these embodiments, the uploaded data may include a single data element, a single data record or file, or a plurality of data records or files. In certain embodiments, the data may be uploaded from more than one source and the uploaded data may be in a homogenous or heterogeneous form. In various embodiments, the API connectors 415 agent is implemented to manage interactions with one or more predetermined APIs that are external to the cognitive platform 310. As an example, Associated Press ® may have their own API for news stories, Expedia ® for travel information, or the National Weather Service for weather information. In these examples, the API connectors 415 agent would be implemented to determine how to respectively interact with each organization's API such that the cognitive platform 310 can receive information.

This “sourcing agent” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “enrichment agent” is a broad term which is described at a high level. Applicant's Claim merely teaches a claimed “enrichment agent”, which is an “additional element”. The “enrichment agent” is a nonfunctional descriptive element that is not used to compute any particular thing at all. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)

Further, Applicant’s Specification recites:

[0077] In various embodiments, the pipelines 422 component is implemented to ingest various data provided by the sourcing agents 318. Once ingested, this data is converted by the pipelines 422 component into streams of data for processing. In certain embodiments, these managed streams are provided to the enrichment 423 component, which performs data enrichment operations familiar to those of skill in the art. As an example, a data stream may be sourced from Associated Press ® by a sourcing agent 318 and provided to the dataset engine 322. The pipelines 422 component receives the data stream and routes it to the enrichment 423 component, which then enriches the data stream by performing sentiment analysis, geotagging, and entity detection operations to generate an enriched data stream. In certain embodiments, the enrichment operations include filtering operations familiar to skilled practitioners of the art. To further the preceding example, the Associated Press ® data stream may be filtered by a predetermined geography attribute to generate an enriched data stream.

This “enrichment agent” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(1)(A)).

	A “bridging agent” is a broad term which is described at a high level. Applicant's Claim merely teaches a claimed “bridging agent’, which is an “additional element’. The “bridging agent” is a nonfunctional descriptive element that is not used to compute any particular thing at all. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	This “bridging agent” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(1)(A)).

	An “insight agent” is a broad term which is described at a high level. Applicant’s Claim merely teaches a claimed “insight agent’, which is an “additional element’. The “insight agent” is a nonfunctional descriptive element that is not used to compute any particular thing at all. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)

	Further, Applicant’s Specification recites:

[0086] In certain embodiments, the insight/learning engine 330 may include additional components. For example the additional components may include classification algorithms, clustering algorithms, and so forth. Skilled practitioners of the art will realize that many such additional components are possible and that the foregoing is not intended to limit the spirit, scope or intent of the invention. In various embodiments, the insights agents 433 are implemented to create a visual data story, highlighting user-specific insights, relationships and recommendations. As a result, it can share, operationalize, or track business insights in various embodiments. In various embodiments, the learning agent 434 work in the background to continually update the cognitive graph, as described in greater detail herein, from each unique interaction with data and users.

This “insight agent” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(1)(A)).

	A “destination agent” is a broad term which is described at a high level. Applicant's Claim merely teaches a claimed “destination agent’, which is an “additional element’. The “destination agent” is a nonfunctional descriptive element that is not used to compute any particular thing at all. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Further, Applicant’s Specification recites:

[0087] In various embodiments, the destination agents 336 are implemented to publish cognitive insights to a consumer of cognitive insight data. Examples of such consumers of cognitive insight data include target databases, business intelligence applications, and mobile applications. In various embodiments, the destination agents 336 may include a Hypertext Transfer Protocol (HTTP) stream 440 agent, an API connectors 441 agent, a databases 442 agent, a message engines 443 agent, a mobile push notification 444 agent, and one or more custom destination 446 agents. Skilled practitioners of the art will realize that other types of destination agents 318 may be used in various embodiments and the foregoing is not intended to limit the spirit, scope or intent of the invention. In certain embodiments, each of the destination agents 318 has a corresponding API.

This “destination agent” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(1)(A)).

	A “learning agent” is a broad term which is described at a high level. Applicant’s Claim merely teaches a claimed “learning agent’, which is an “additional element’. The “learning agent” is a nonfunctional descriptive element that is not used to compute any particular thing at all. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Further, Applicant’s Specification recites:

[0031] Figure 2 is a simplified block diagram of a cognitive inference and learning system (CILS) implemented in accordance with an embodiment of the invention. In various embodiments, the CILS 118 is implemented to incorporate a variety of processes, including semantic analysis 202, goal optimization 204, collaborative filtering 206, common sense reasoning 208, natural language processing 210, summarization 212, temporal/spatial reasoning 214, and entity resolution 216 to generate cognitive insights.

This “learning agent” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(1)(A)).

	A “providing cognitive insights” is a broad term which is described at a high level. MPEP 2106.05 (h) recites in part:

Examples of limitations that the courts have described as merely indicating a field of use or technological environment in which to apply a judicial exception include:

***
vi. Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring Is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016);

This “providing cognitive insights” limitation represents “insignificant extra- solution activity”. (See, M.P.E.P. § 2106.05(1)(A)).

	An “information processing system” is a broad term which is described at a high level. MPEP 2106.05 (h) recites in part:

[0024] Figure 1 is a generalized illustration of an information processing system 100 that can be used to implement the system and method of the present invention. The information processing system 100 includes a processor (e.g., central processor unit or "CPU") 102, input/output (I/O) devices 104, such as a display, a keyboard, a mouse, and associated controllers, a hard drive or disk storage 106, and various other subsystems 108. In various embodiments, the information processing system 100 also includes network port 110 operable to connect to a network 140, which is likewise accessible by a service provider server 142. The information processing system 100 likewise includes system memory 112, which is interconnected to the foregoing via one or more buses 114. System memory 112 further comprises operating system (OS) 116 and in various embodiments may also comprise cognitive inference and learning system (CILS) 118. In these and other embodiments, the CILS 118 may likewise comprise invention modules 120. In one embodiment, the information processing system 100 is able to download the CILS 118 from the service provider server 142. In another embodiment, the CILS 118 is provided as a service from the service provider server 142.

This “information processing system” limitation represents “insignificant extra- solution activity”. (See, M.P.E.P. § 2106.05(1)(A)).

	An “cognitive computing function” is a broad term which is described at a high level. MPEP 2106.05 (h) recites in part:

[0027] Cognitive systems achieve these abilities by combining various aspects of artificial intelligence, natural language processing, dynamic learning, and hypothesis generation to render vast quantities of intelligible data to assist humans in making better decisions. As such, cognitive systems can be characterized as having the ability to interact naturally with people to extend what either humans, or machines, could do on 
 
their own. Furthermore, they are typically able to process natural language, multi- structured data, and experience much in the same way as humans. Moreover, they are also typically able to learn a knowledge domain based upon the best available data and get better, and more immersive, over time.

This “cognitive computing function” limitation represents “insignificant extra- solution activity”. (See, M.P.E.P. § 2106.05(1)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:

Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?




Applicant’s claims contain the following “additional elements”:

(1) A “receiving streams of data...”
(2) A “processing streams of data...”
(3) A cognitive inference and learning system
(4) A cognitive platform
(5) A cognitive engine, the cognitive engine processing the streams of data from the plurality of data sources via the plurality of agents
(6) A sourcing agent
(7) An enrichment agent
(8) A bridging agent
(10) An insight agent
(11) A destination agent
(12) A learning agent
(13) A providing cognitive insights
(14) An information processing system
(15) A cognitive computing function

	A “receiving streams of data” is a broad term which is described at a high level and includes general purpose computers. MPEP 2106.05(d)(1)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well- understood, routine, conventional activity. Berkheimer v. HP, Inc., 861 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. see, e.g., intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 (The written description is particularly useful in determining what is well-known or conventional’); internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1474, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and “conventional: TLI Communications LLC v. AY Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir, 2016} (Specification described additional elements as “either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art”).

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.
	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “processing streams of data” is a broad term which is described at a high level. Applicant’s Specification recites:

[0024] Figure 1 is a generalized illustration of an information processing system 100 that can be used to implement the system and method of the present invention. The information processing system 100 includes a processor (e.g., central processor unit or "CPU") 102, input/output (I/O) devices 104, such as a display, a keyboard, a mouse, and associated controllers, a hard drive or disk storage 106, and various other subsystems 108.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “cognitive inference and learning system” is a broad term which is described at a high level.
	Applicant’s Claim merely teaches a claimed “cognitive inference and learning system”, which is an “additional element”. The “cognitive inference and learning system” is a nonfunctional descriptive element that is not used to compute any particular thing at all. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “cognitive platform” is a broad term which is described at a high level.
	Applicant’s Claim merely teaches a claimed “cognitive platform’, which is an “additional element”. The “cognitive platform’ is a nonfunctional descriptive element that is not used to compute anything at all. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)

	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “cognitive engine” is a broad term which is described at a high level.
	Applicant’s Claim merely teaches a claimed “cognitive engine”, which is an “additional element’. The “cognitive platform” is a nonfunctional descriptive element that is not used to compute any particular thing at all. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “sourcing agent” is a broad term which is described at a high level. Applicant’s Claim merely teaches a claimed “sourcing agent”, which is an “additional element’. The “sourcing agent” is a nonfunctional descriptive element that is not used to compute any particular thing at all. It does not integrate the abstract idea to a practical application, nor is it anything

significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Further, Applicant’s Specification recites:

[0070] In various embodiments, the sourcing agents 318 may include a batch upload 414 agent, an API connectors 415 agent, a real-time streams 416 agent, a Structured Query Language (SQL)/Not Only SQL (NoSQL) databases 417 agent, a message engines 418 agent, and one or more custom sourcing 420 agents. Skilled practitioners of the art will realize that other types of sourcing agents 318 may be used in various embodiments and the foregoing is not intended to limit the spirit, scope or intent of the invention. In various embodiments, the sourcing agents 318 are implemented to source a variety of multi-site, multi- structured source streams of data described in greater detail herein. In certain embodiments, each of the sourcing agents 318 has a corresponding API.

[0071] In various embodiments, the batch uploading 414 agent is implemented for batch uploading of data to the cognitive platform 310. In these embodiments, the uploaded data may include a single data element, a single data record or file, or a plurality of data records or files. In certain embodiments, the data may be uploaded from more than one source and the uploaded data may be in a homogenous or heterogeneous form. In various embodiments, the API connectors 415 agent is implemented to manage interactions with one or more predetermined APIs that are external to the cognitive platform 310. As an example, Associated Press ® may have their own API for news stories, Expedia ® for travel information, or the National Weather Service for weather information. In these examples, the API connectors 415 agent would be implemented to determine how to respectively interact with each organization's API such that the cognitive platform 310 can receive information.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “enrichment agent” is a broad term which is described at a high level. Applicant's Claim merely teaches a claimed “enrichment agent”, which is an “additional element’. The “enrichment agent” is a nonfunctional descriptive element that is not used to compute any particular thing at all. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Further, Applicant’s Specification recites:

[0077] In various embodiments, the pipelines 422 component is implemented to ingest various data provided by the sourcing agents 318. Once ingested, this data is converted by the pipelines 422 component into streams of data for processing. In certain embodiments, these managed streams are provided to the enrichment 423 component, which performs data enrichment operations familiar to those of skill in the art. As an example, a data stream may be sourced from Associated Press ® by a sourcing agent 318 and provided to the dataset engine 322. The pipelines 422 component receives the data stream and routes it to the enrichment 423 component, which then enriches the data stream by performing sentiment analysis, geotagging, and entity detection operations to generate an enriched data stream. In certain embodiments, the enrichment operations include filtering operations familiar to skilled practitioners of the art. To further the preceding example, the Associated Press ® data stream may be filtered by a predetermined geography attribute to generate an enriched data stream.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “bridging agent” is a broad term which is described at a high level. Applicant’s Claim merely teaches a claimed “bridging agent’, which is an “additional element’. The “bridging agent” is a nonfunctional descriptive element that is not used to compute any particular thing at all. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)

	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	An “insight agent” is a broad term which is described at a high level. Applicant’s Claim merely teaches a claimed “insight agent’, which is an “additional element’. The “insight agent” is a nonfunctional descriptive element that is not used to compute any particular thing at all. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Further, Applicant’s Specification recites:

[0086] In certain embodiments, the insight/learning engine 330 may include additional components. For example the additional components may include classification algorithms, clustering algorithms, and so forth. Skilled practitioners of the art will realize that many such additional components are possible and that the foregoing is not intended to limit the spirit, scope or intent of the invention. In various embodiments, the insights agents 433 are implemented to create a visual data story, highlighting user-specific insights, relationships and recommendations. As a result, it can share, operationalize, or track business insights in various embodiments. In various embodiments, the learning agent 434 work in the background to continually update the cognitive graph, as described in greater detail herein, from each unique interaction with data and users.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “destination agent” is a broad term which is described at a high level. Applicant's Claim merely teaches a claimed “destination agent’, which is an “additional element’. The “destination agent” is a nonfunctional descriptive element that is not used to compute any particular thing at all. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Further, Applicant’s Specification recites:

[0087] In various embodiments, the destination agents 336 are implemented to publish cognitive insights to a consumer of cognitive insight data. Examples of such consumers of cognitive insight data include target databases, business intelligence applications, and mobile applications. In various embodiments, the destination agents 336 may include a Hypertext Transfer Protocol (HTTP) stream 440 agent, an API connectors 441 agent, a databases 442 agent, a message engines 443 agent, a mobile push notification 444 agent, and one or more custom destination 446 agents. Skilled practitioners of the art will realize that other types of destination agents 318 may be used in various embodiments and the foregoing is not intended to limit the spirit, scope or intent of the invention. In certain embodiments, each of the destination agents 318 has a corresponding API.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “learning agent” is a broad term which is described at a high level. Applicant’s Claim merely teaches a claimed “learning agent”, which is an “additional element’. The “learning agent” is a nonfunctional descriptive element that is not used to compute any particular thing at all. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Further, Applicant’s Specification recites:

[0031] Figure 2 is a simplified block diagram of a cognitive inference and learning system (CILS) implemented in accordance with an embodiment of the invention. In various embodiments, the CILS 118 is implemented to incorporate a variety of processes, including semantic analysis 202, goal optimization 204, collaborative filtering 206, common sense reasoning 208, natural language processing 210, summarization 212, temporal/spatial reasoning 214, and entity resolution 216 to generate cognitive insights. common sense reasoning 208, natural language processing 210, summarization 212, temporal/spatial reasoning 214, and entity resolution 216 to generate cognitive insights.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “providing cognitive insights” is a broad term which is described at a high level. MPEP 2106.05 (h) recites in part:

Examples of limitations that the courts have described as merely indicating a field of use or technological environment in which to apply a judicial exception include:

***
vi. Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring Is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016);

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).


	An “information processing system” is a broad term which is described at a high level. MPEP 2106.05 (h) recites in part:

[0024] Figure 1 is a generalized illustration of an information processing system 100 that can be used to implement the system and method of the present invention. The information processing system 100 includes a processor (e.g., central processor unit or "CPU") 102, input/output (I/O) devices 104, such as a display, a keyboard, a mouse, and associated controllers, a hard drive or disk storage 106, and various other subsystems 108. In various embodiments, the information processing system 100 also includes network port 110 operable to connect to a network 140, which is likewise accessible by a service provider server 142. The information processing system 100 likewise includes system memory 112, which is interconnected to the foregoing via one or more buses 114. System memory 112 further comprises operating system (OS) 116 and in various embodiments may also comprise cognitive inference and learning system (CILS) 118. In these and other embodiments, the CILS 118 may likewise comprise invention modules 120. In one embodiment, the information processing system 100 is able to download the CILS 118 from the service provider server 142. In another embodiment, the CILS 118 is provided as a service from the service provider server 142.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	An “cognitive computing function” is a broad term which is described at a high level. MPEP 2106.05 (h) recites in part:

[0027] Cognitive systems achieve these abilities by combining various aspects of artificial intelligence, natural language processing, dynamic learning, and hypothesis generation to render vast quantities of intelligible data to assist humans in making better decisions. As such, cognitive systems can be characterized as having the ability to interact naturally with people to extend what either humans, or machines, could do on 
 
their own. Furthermore, they are typically able to process natural language, multi- structured data, and experience much in the same way as humans. Moreover, they are also typically able to learn a knowledge domain based upon the best available data and get better, and more immersive, over time.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 19 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 20
	Claim 20 recites:

The method of claim 19, wherein: the sourcing operation sources a plurality of multi-site, multi- structured source streams of data.

	Applicant’s Claim 20 merely teaches the sourcing operation. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 20 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 21
	Claim 21 recites:

The method of claim 19, wherein: the enrichment operation generates enriched data streams.

	Applicant’s Claim 21 merely teaches the enrichment operation. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 21 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 22
	Claim 22 recites:

The method of claim 19, wherein: the bridging operation interprets requests and user context and maps the requests and user context to an appropriate node and line within a cognitive graph.

	Applicant’s Claim 22 merely teaches interpretations and mappings. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 22 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 23
	Claim 23 recites:

The method of claim 19, wherein: the insight operation creates a visual data story, highlighting user-specific insights, relationships and recommendations.

	Applicant’s Claim 23 merely teaches a visual data story. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 23 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 24
	Claim 24 recites:

The method of claim 19, wherein: the destination operation provides cognitive insights to a consumer of cognitive insight data.

	Applicant’s Claim 24 merely teaches a destination operation. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 24 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 25
	Claim 25 recites:

The method of claim 19, wherein: the learning operation updates a cognitive graph from a plurality of unique interactions with data and users.

	Applicant’s Claim 25 merely teaches the updating of a cognitive graph. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 25 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 26
	Claim 26 recites:

The method of claim 19, wherein: the sourcing agent receives information from the learning agent and provides information to the enrichment agent, the enrichment agent receives information from the sourcing agent and provides information to the bridging agent, the bridging agent receives information from the sourcing agent and provides information to the insight agent, the insight agent receives information from the bridging agent and provides information to the destination agent, the destination agent receives information from the insight agent and provides information to the learning agent and the learning agent receives information from the destination agent.

	Applicant’s Claim 26 merely teaches the same agents as in the independent claim. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 26 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 27
	Step 1 inquiry: Does this claim fall within a statutory category?
	The preamble of the claim recites “A system comprising...” Therefore, it is a “system” (or “apparatus”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 27 that recite abstract ideas?

	YES. The following limitations in Claim 27 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental steps’:

a processor;

a data bus coupled to the processor; and

a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor and configured for:

receiving streams of data from a plurality of data sources;

processing streams of data from a plurality of data sources via a cognitive inference and learning system,

the cognitive inference and learning system executing on a hardware processor of an information processing system, the cognitive inference and learning system and the information processing system providing a cognitive computing function,

the cognitive inference and learning system comprising a plurality of agents, the cognitive inference and learning system comprising

a cognitive platform, the cognitive platform comprising a cognitive engine, the cognitive engine processing the streams of data from the plurality of data sources via the plurality of agents, the processing the streams of data from the plurality of data sources via the plurality of agents performing a respective plurality of cognitive operations on the streams of data, the plurality of agents comprising

a sourcing agent, the sourcing agent performing a sourcing operation;

an enrichment agent, the enrichment agent performing an enrichment operation;

a bridging agent, the bridging agent performing a bridging operation;

an insight agent, the insight agent performing an insight operation;

a destination agent, the destination agent performing a destination operation; and,

a learning agent, the learning agent performing a learning operation; and,

providing cognitive insights based upon the performing the respective plurality of cognitive operations on the streams of data from the plurality of data sources.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception? 

Applicant’s claims contain the following “additional elements”:
	(1) A “processor”
	(2) A “data bus”
	(3) A “computer-readable storage medium”
	(4) A “receiving streams of data...”
	(5) A “processing streams of data...”
	(6) A cognitive inference and learning system
	(7) A cognitive platform
	(8) A cognitive engine, the cognitive engine processing the streams of data from the plurality of data sources via the plurality of agents
	(9) A sourcing agent
	(10) An enrichment agent
	(11) A bridging agent
	(12) An insight agent
	(13) A destination agent
	(14) A learning agent
	(15) A providing cognitive insights
	(16) An information processing system
	(17) A cognitive computing function


	A “processor” is a broad term which is described at a high level and includes general purpose computers.
	Applicant’s Specification recites:

[0024] Figure 1 is a generalized illustration of an information processing system 100 that can be used to implement the system and method of the present invention. The information processing system 100 includes a processor (e.g., central processor unit or "CPU") 102, input/output (I/O) devices 104, such as a display, a keyboard, a mouse, and associated controllers, a hard drive or disk storage 106, and various other subsystems 108.

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.
	This “processor” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(1)(A)).

	A “data bus” is a broad term which is described at a high level and includes general purpose computers. MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to send/receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.
	This “data bus” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “computer-readable storage medium” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0017]    The computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device. The computer readable storage medium may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing. A non-exhaustive list of more specific examples of the computer readable storage medium includes the following: a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), a static random access memory (SRAM), a portable compact disc read-only memory (CD-ROM), a digital versatile disk (DVD), a memory stick, a floppy disk, a mechanically encoded device such as punch-cards or raised structures in a groove having instructions recorded thereon, and any suitable combination of the foregoing. A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.

	This “computer-readable storage medium” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “receiving streams of data” is a broad term which is described at a high level and includes general purpose computers. MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.
	This “receiving streams of data” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “processing streams of data” is a broad term which is described at a high level. Applicant’s Specification recites:

[0024]    Figure 1 is a generalized illustration of an information processing system 100 that can be used to implement the system and method of the present invention. The information processing system 100 includes a processor (e.g., central processor unit or "CPU") 102, input/output (I/O) devices 104, such as a display, a keyboard, a mouse, and associated controllers, a hard drive or disk storage 106, and various other subsystems 108.

This “processing streams of data” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “cognitive inference and learning system” is a broad term which is described at a high level.
	Applicant’s Claim merely teaches a claimed “cognitive inference and learning system”, which is an “additional element”. The “cognitive inference and learning system” is a nonfunctional descriptive element that is not used to compute any particular thing at all. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	This “cognitive inference and learning system” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “cognitive platform” is a broad term which is described at a high level.
	Applicant’s Claim merely teaches a claimed “cognitive platform”, which is an “additional element”. The “cognitive platform” is a nonfunctional descriptive element that is not used to compute anything at all. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	This “cognitive platform” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “cognitive engine” is a broad term which is described at a high level.
	Applicant’s Claim merely teaches a claimed “cognitive engine”, which is an “additional element”. The “cognitive platform” is a nonfunctional descriptive element that is not used to compute any particular thing at all. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
This “cognitive engine” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “sourcing agent” is a broad term which is described at a high level. Applicant’s Claim merely teaches a claimed “sourcing agent”, which is an “additional element”. The “sourcing agent” is a nonfunctional descriptive element that is not used to compute any particular thing at all. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Further, Applicant’s Specification recites:

[0070] In various embodiments, the sourcing agents 318 may include a batch upload 414 agent, an API connectors 415 agent, a real-time streams 416 agent, a Structured Query Language (SQL)/Not Only SQL (NoSQL) databases 417 agent, a message engines 418 agent, and one or more custom sourcing 420 agents. Skilled practitioners of the art will realize that other types of sourcing agents 318 may be used in various embodiments and the foregoing is not intended to limit the spirit, scope or intent of the invention. In various embodiments, the sourcing agents 318 are implemented to source a variety of multi-site, multi-structured source streams of data described in greater detail herein. In certain embodiments, each of the sourcing agents 318 has a corresponding API.

[0071] In various embodiments, the batch uploading 414 agent is implemented for batch uploading of data to the cognitive platform 310. In these embodiments, the uploaded data may include a single data element, a single data record or file, or a plurality of data records or files. In certain embodiments, the data may be uploaded from more than one source and the uploaded data may be in a homogenous or heterogeneous form. In various embodiments, the API connectors 415 agent is implemented to manage interactions with one or more predetermined APIs that are external to the cognitive platform 310. As an example, Associated Press ® may have their own API for news stories, Expedia ® for travel information, or the National Weather Service for weather information. In these examples, the API connectors 415 agent would be implemented to determine how to respectively interact with each organization's API such that the cognitive platform 310 can receive information.

This “sourcing agent” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “enrichment agent” is a broad term which is described at a high level. Applicant’s Claim merely teaches a claimed “enrichment agent”, which is an “additional element”. The “enrichment agent” is a nonfunctional descriptive element that is not used to compute any particular thing at all. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Further, Applicant’s Specification recites:

[0077] In various embodiments, the pipelines 422 component is implemented to ingest various data provided by the sourcing agents 318. Once ingested, this data is converted by the pipelines 422 component into streams of data for processing. In certain embodiments, these managed streams are provided to the enrichment 423 component, which performs data enrichment operations familiar to those of skill in the art. As an example, a data stream may be sourced from Associated Press ® by a sourcing agent 318 and provided to the dataset engine 322. The pipelines 422 component receives the data stream and routes it to the enrichment 423 component, which then enriches the data stream by performing sentiment analysis, geotagging, and entity detection operations to generate an enriched data stream. In certain embodiments, the enrichment operations include filtering operations familiar to skilled practitioners of the art. To further the preceding example, the Associated Press ® data stream may be filtered by a predetermined geography attribute to generate an enriched data stream.

This “enrichment agent” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “bridging agent” is a broad term which is described at a high level. Applicant’s Claim merely teaches a claimed “bridging agent”, which is an “additional element”. The “bridging agent” is a nonfunctional descriptive element that is not used to compute any particular thing at all. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	This “bridging agent” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	An “insight agent” is a broad term which is described at a high level. Applicant’s Claim merely teaches a claimed “insight agent”, which is an “additional element”. The “insight agent” is a nonfunctional descriptive element that is not used to compute any particular thing at all. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Further, Applicant’s Specification recites:

[0086] In certain embodiments, the insight/learning engine 330 may include additional components. For example the additional components may include classification algorithms, clustering algorithms, and so forth. Skilled practitioners of the art will realize that many such additional components are possible and that the foregoing is not intended to limit the spirit, scope or intent of the invention. In various embodiments, the insights agents 433 are implemented to create a visual data story, highlighting user-specific insights, relationships and recommendations. As a result, it can share, operationalize, or track business insights in various embodiments. In various embodiments, the learning agent 434 work in the background to continually update the cognitive graph, as described in greater detail herein, from each unique interaction with data and users.

This “insight agent” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “destination agent” is a broad term which is described at a high level. Applicant’s Claim merely teaches a claimed “destination agent”, which is an “additional element”. The “destination agent” is a nonfunctional descriptive element that is not used to compute any particular thing at all. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Further, Applicant’s Specification recites:

[0087] In various embodiments, the destination agents 336 are implemented to publish cognitive insights to a consumer of cognitive insight data. Examples of such consumers of cognitive insight data include target databases, business intelligence applications, and mobile applications. In various embodiments, the destination agents 336 may include a Hypertext Transfer Protocol (HTTP) stream 440 agent, an API connectors 441 agent, a databases 442 agent, a message engines 443 agent, a mobile push notification 444 agent, and one or more custom destination 446 agents. Skilled practitioners of the art will realize that other types of destination agents 318 may be used in various embodiments and the foregoing is not intended to limit the spirit, scope or intent of the invention. In certain embodiments, each of the destination agents 318 has a corresponding API.

This “destination agent” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “learning agent” is a broad term which is described at a high level. Applicant’s Claim merely teaches a claimed “learning agent”, which is an “additional element”. The “learning agent” is a nonfunctional descriptive element that is not used to compute any particular thing at all. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Further, Applicant’s Specification recites:

[0031] Figure 2 is a simplified block diagram of a cognitive inference and learning system (CILS) implemented in accordance with an embodiment of the invention. In various embodiments, the CILS 118 is implemented to incorporate a variety of processes, including semantic analysis 202, goal optimization 204, collaborative filtering 206, common sense reasoning 208, natural language processing 210, summarization 212, temporal/spatial reasoning 214, and entity resolution 216 to generate cognitive insights.

This “learning agent” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “providing cognitive insights” is a broad term which is described at a high level. MPEP 2106.05 (h) recites in part:

Examples of limitations that the courts have described as merely indicating a field of use or technological environment in which to apply a judicial exception include:

***

vi. Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016);

This “providing cognitive insights” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	An “information processing system” is a broad term which is described at a high level. MPEP 2106.05 (h) recites in part:

[0024] Figure 1 is a generalized illustration of an information processing system 100 that can be used to implement the system and method of the present invention. The information processing system 100 includes a processor (e.g., central processor unit or "CPU") 102, input/output (I/O) devices 104, such as a display, a keyboard, a mouse, and associated controllers, a hard drive or disk storage 106, and various other subsystems 108. In various embodiments, the information processing system 100 also includes network port 110 operable to connect to a network 140, which is likewise accessible by a service provider server 142. The information processing system 100 likewise includes system memory 112, which is interconnected to the foregoing via one or more buses 114. System memory 112 further comprises operating system (OS) 116 and in various embodiments may also comprise cognitive inference and learning system (CILS) 118. In these and other embodiments, the CILS 118 may likewise comprise invention modules 120. In one embodiment, the information processing system 100 is able to download the CILS 118 from the service provider server 142. In another embodiment, the CILS 118 is provided as a service from the service provider server 142.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	An “cognitive computing function” is a broad term which is described at a high level. MPEP 2106.05 (h) recites in part:

[0027] Cognitive systems achieve these abilities by combining various aspects of artificial intelligence, natural language processing, dynamic learning, and hypothesis generation to render vast quantities of intelligible data to assist humans in making better decisions. As such, cognitive systems can be characterized as having the ability to interact naturally with people to extend what either humans, or machines, could do on 
 
their own. Furthermore, they are typically able to process natural language, multi- structured data, and experience much in the same way as humans. Moreover, they are also typically able to learn a knowledge domain based upon the best available data and get better, and more immersive, over time.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”:

	(1) A “processor”
	(2) A “data bus”
	(3) A “computer-readable storage medium”
	(4) A “receiving streams of data…”
	(5) A “processing streams of data…”
	(6) A cognitive inference and learning system
	(7) A cognitive platform
	(8) A cognitive engine, the cognitive engine processing the streams of data from the plurality of data sources via the plurality of agents
	(9) A sourcing agent
	(10) An enrichment agent
	(11) A bridging agent
	(12) An insight agent
	(13) A destination agent
	(14) A learning agent
	(15) A providing cognitive insights
	(16) An information processing system
	(17) A cognitive computing function

	A “processor” is a broad term which is described at a high level and includes general purpose computers.
	Applicant’s Specification recites:

[0024]    Figure 1 is a generalized illustration of an information processing system 100 that can be used to implement the system and method of the present invention. The information processing system 100 includes a processor (e.g., central processor unit or "CPU") 102, input/output (I/O) devices 104, such as a display, a keyboard, a mouse, and associated controllers, a hard drive or disk storage 106, and various other subsystems 108.

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.
	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “data bus” is a broad term which is described at a high level and includes general purpose computers. MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to send/receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.
	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “computer-readable storage medium” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0017]    The computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device. The computer readable storage medium may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing. A non-exhaustive list of more specific examples of the computer readable storage medium includes the following: a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), a static random access memory (SRAM), a portable compact disc read-only memory (CD-ROM), a digital versatile disk (DVD), a memory stick, a floppy disk, a mechanically encoded device such as punch-cards or raised structures in a groove having instructions recorded thereon, and any suitable combination of the foregoing. A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.

	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “receiving streams of data” is a broad term which is described at a high level and includes general purpose computers. MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.
	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “processing streams of data” is a broad term which is described at a high level. Applicant’s Specification recites:

[0024]    Figure 1 is a generalized illustration of an information processing system 100 that can be used to implement the system and method of the present invention. The information processing system 100 includes a processor (e.g., central processor unit or "CPU") 102, input/output (I/O) devices 104, such as a display, a keyboard, a mouse, and associated controllers, a hard drive or disk storage 106, and various other subsystems 108.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “cognitive inference and learning system” is a broad term which is described at a high level.
	Applicant’s Claim merely teaches a claimed “cognitive inference and learning system”, which is an “additional element”. The “cognitive inference and learning system” is a nonfunctional descriptive element that is not used to compute any particular thing at all. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “cognitive platform” is a broad term which is described at a high level.
	Applicant’s Claim merely teaches a claimed “cognitive platform”, which is an “additional element”. The “cognitive platform” is a nonfunctional descriptive element that is not used to compute anything at all. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “cognitive engine” is a broad term which is described at a high level.
	Applicant’s Claim merely teaches a claimed “cognitive engine”, which is an “additional element”. The “cognitive platform” is a nonfunctional descriptive element that is not used to compute any particular thing at all. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “sourcing agent” is a broad term which is described at a high level. Applicant’s Claim merely teaches a claimed “sourcing agent”, which is an “additional element”. The “sourcing agent” is a nonfunctional descriptive element that is not used to compute any particular thing at all. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Further, Applicant’s Specification recites:

[0070] In various embodiments, the sourcing agents 318 may include a batch upload 414 agent, an API connectors 415 agent, a real-time streams 416 agent, a Structured Query Language (SQL)/Not Only SQL (NoSQL) databases 417 agent, a message engines 418 agent, and one or more custom sourcing 420 agents. Skilled practitioners of the art will realize that other types of sourcing agents 318 may be used in various embodiments and the foregoing is not intended to limit the spirit, scope or intent of the invention. In various embodiments, the sourcing agents 318 are implemented to source a variety of multi-site, multi-structured source streams of data described in greater detail herein. In certain embodiments, each of the sourcing agents 318 has a corresponding API.

[0071] In various embodiments, the batch uploading 414 agent is implemented for batch uploading of data to the cognitive platform 310. In these embodiments, the uploaded data may include a single data element, a single data record or file, or a plurality of data records or files. In certain embodiments, the data may be uploaded from more than one source and the uploaded data may be in a homogenous or heterogeneous form. In various embodiments, the API connectors 415 agent is implemented to manage interactions with one or more predetermined APIs that are external to the cognitive platform 310. As an example, Associated Press ® may have their own API for news stories, Expedia ® for travel information, or the National Weather Service for weather information. In these examples, the API connectors 415 agent would be implemented to determine how to respectively interact with each organization's API such that the cognitive platform 310 can receive information.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “enrichment agent” is a broad term which is described at a high level. Applicant’s Claim merely teaches a claimed “enrichment agent”, which is an “additional element”. The “enrichment agent” is a nonfunctional descriptive element that is not used to compute any particular thing at all. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Further, Applicant’s Specification recites:

[0077] In various embodiments, the pipelines 422 component is implemented to ingest various data provided by the sourcing agents 318. Once ingested, this data is converted by the pipelines 422 component into streams of data for processing. In certain embodiments, these managed streams are provided to the enrichment 423 component, which performs data enrichment operations familiar to those of skill in the art. As an example, a data stream may be sourced from Associated Press ® by a sourcing agent 318 and provided to the dataset engine 322. The pipelines 422 component receives the data stream and routes it to the enrichment 423 component, which then enriches the data stream by performing sentiment analysis, geotagging, and entity detection operations to generate an enriched data stream. In certain embodiments, the enrichment operations include filtering operations familiar to skilled practitioners of the art. To further the preceding example, the Associated Press ® data stream may be filtered by a predetermined geography attribute to generate an enriched data stream.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “bridging agent” is a broad term which is described at a high level. Applicant’s Claim merely teaches a claimed “bridging agent”, which is an “additional element”. The “bridging agent” is a nonfunctional descriptive element that is not used to compute any particular thing at all. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	An “insight agent” is a broad term which is described at a high level. Applicant’s Claim merely teaches a claimed “insight agent”, which is an “additional element”. The “insight agent” is a nonfunctional descriptive element that is not used to compute any particular thing at all. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Further, Applicant’s Specification recites:

[0086] In certain embodiments, the insight/learning engine 330 may include additional components. For example the additional components may include classification algorithms, clustering algorithms, and so forth. Skilled practitioners of the art will realize that many such additional components are possible and that the foregoing is not intended to limit the spirit, scope or intent of the invention. In various embodiments, the insights agents 433 are implemented to create a visual data story, highlighting user-specific insights, relationships and recommendations. As a result, it can share, operationalize, or track business insights in various embodiments. In various embodiments, the learning agent 434 work in the background to continually update the cognitive graph, as described in greater detail herein, from each unique interaction with data and users.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “destination agent” is a broad term which is described at a high level. Applicant’s Claim merely teaches a claimed “destination agent”, which is an “additional element”. The “destination agent” is a nonfunctional descriptive element that is not used to compute any particular thing at all. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Further, Applicant’s Specification recites:

[0087] In various embodiments, the destination agents 336 are implemented to publish cognitive insights to a consumer of cognitive insight data. Examples of such consumers of cognitive insight data include target databases, business intelligence applications, and mobile applications. In various embodiments, the destination agents 336 may include a Hypertext Transfer Protocol (HTTP) stream 440 agent, an API connectors 441 agent, a databases 442 agent, a message engines 443 agent, a mobile push notification 444 agent, and one or more custom destination 446 agents. Skilled practitioners of the art will realize that other types of destination agents 318 may be used in various embodiments and the foregoing is not intended to limit the spirit, scope or intent of the invention. In certain embodiments, each of the destination agents 318 has a corresponding API.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “learning agent” is a broad term which is described at a high level. Applicant’s Claim merely teaches a claimed “learning agent”, which is an “additional element”. The “learning agent” is a nonfunctional descriptive element that is not used to compute any particular thing at all. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Further, Applicant’s Specification recites:

[0031] Figure 2 is a simplified block diagram of a cognitive inference and learning system (CILS) implemented in accordance with an embodiment of the invention. In various embodiments, the CILS 118 is implemented to incorporate a variety of processes, including semantic analysis 202, goal optimization 204, collaborative filtering 206, common sense reasoning 208, natural language processing 210, summarization 212, temporal/spatial reasoning 214, and entity resolution 216 to generate cognitive insights.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “providing cognitive insights” is a broad term which is described at a high level. MPEP 2106.05 (h) recites in part:

Examples of limitations that the courts have described as merely indicating a field of use or technological environment in which to apply a judicial exception include:

***

vi. Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016);

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	An “information processing system” is a broad term which is described at a high level. MPEP 2106.05 (h) recites in part:

[0024] Figure 1 is a generalized illustration of an information processing system 100 that can be used to implement the system and method of the present invention. The information processing system 100 includes a processor (e.g., central processor unit or "CPU") 102, input/output (I/O) devices 104, such as a display, a keyboard, a mouse, and associated controllers, a hard drive or disk storage 106, and various other subsystems 108. In various embodiments, the information processing system 100 also includes network port 110 operable to connect to a network 140, which is likewise accessible by a service provider server 142. The information processing system 100 likewise includes system memory 112, which is interconnected to the foregoing via one or more buses 114. System memory 112 further comprises operating system (OS) 116 and in various embodiments may also comprise cognitive inference and learning system (CILS) 118. In these and other embodiments, the CILS 118 may likewise comprise invention modules 120. In one embodiment, the information processing system 100 is able to download the CILS 118 from the service provider server 142. In another embodiment, the CILS 118 is provided as a service from the service provider server 142.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	An “cognitive computing function” is a broad term which is described at a high level. MPEP 2106.05 (h) recites in part:

[0027] Cognitive systems achieve these abilities by combining various aspects of artificial intelligence, natural language processing, dynamic learning, and hypothesis generation to render vast quantities of intelligible data to assist humans in making better decisions. As such, cognitive systems can be characterized as having the ability to interact naturally with people to extend what either humans, or machines, could do on 
 
their own. Furthermore, they are typically able to process natural language, multi- structured data, and experience much in the same way as humans. Moreover, they are also typically able to learn a knowledge domain based upon the best available data and get better, and more immersive, over time.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 27 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 28
	Claim 28 recites:

The apparatus of claim 27, wherein: the sourcing operation sources a plurality of multi-site, multi-structured source streams of data.

	Applicant’s Claim 28 merely teaches the sourcing operation. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 28 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 29
	Claim 29 recites:

The apparatus of claim 27, wherein: the enrichment operation generates enriched data streams.

	Applicant’s Claim 29 merely teaches the enrichment operation. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 29 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 30
	Claim 30 recites:

The apparatus of claim 27, wherein: the bridging operation interprets requests and user context and maps the requests and user context to an appropriate node and line within a cognitive graph.

	Applicant’s Claim 30 merely teaches interpretations and mappings. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 30 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 31
	Claim 31 recites:

The apparatus of claim 27, wherein: the insight operation creates a visual data story, highlighting user-specific insights, relationships and recommendations.

	Applicant’s Claim 31 merely teaches a visual data story. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 31 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 32
	Claim 32 recites:

The apparatus of claim 27, wherein: the destination operation provides cognitive insights to a consumer of cognitive insight data.

	Applicant’s Claim 32 merely teaches a destination operation. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 32 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 33
	Claim 33 recites:

The apparatus of claim 27, wherein: the learning operation updates a cognitive graph from a plurality of unique interactions with data and users.

	Applicant’s Claim 33 merely teaches the updating of a cognitive graph. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 33 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 34
	Claim 34 recites:

The apparatus of claim 27, wherein: the sourcing agent receives information from the learning agent and provides information to the enrichment agent, the enrichment agent receives information from the sourcing agent and provides information to the bridging agent, the bridging agent receives information from the sourcing agent and provides information to the insight agent, the insight agent receives information from the bridging agent and provides information to the destination agent, the destination agent receives information from the insight agent and provides information to the learning agent and the learning agent receives information from the destination agent.

	Applicant’s Claim 34 merely teaches the same agents as in the independent claim. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 34 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 35
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “A non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer executable instructions configured for…” Therefore, it is a “computer-readable medium” (or “product of manufacture”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 35 that recite abstract ideas?

	YES. The following limitations in Claim 35 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental steps”:

…streams of data from a plurality of data sources;

the cognitive inference and learning system comprising a plurality of agents, the cognitive inference and learning system comprising

providing cognitive insights based upon the performing the respective plurality of cognitive operations on the streams of data from the plurality of data sources.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”:
	(1) A “receiving streams of data…”
	(2) A “processing streams of data…”
	(3) A cognitive inference and learning system
	(4) A cognitive platform
	(5) A cognitive engine, the cognitive engine processing the streams of data from the plurality of data sources via the plurality of agents
	(6) A sourcing agent
	(7) An enrichment agent
	(8) A bridging agent
	(10) An insight agent
	(11) A destination agent
	(12) A learning agent
	(13) A providing cognitive insights
	(14) An information processing system
	(15) A cognitive computing function

	A “receiving streams of data” is a broad term which is described at a high level and includes general purpose computers. MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.
	This “receiving streams of data” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “processing streams of data” is a broad term which is described at a high level. Applicant’s Specification recites:

[0024]    Figure 1 is a generalized illustration of an information processing system 100 that can be used to implement the system and method of the present invention. The information processing system 100 includes a processor (e.g., central processor unit or "CPU") 102, input/output (I/O) devices 104, such as a display, a keyboard, a mouse, and associated controllers, a hard drive or disk storage 106, and various other subsystems 108.

This “processing streams of data” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “cognitive inference and learning system” is a broad term which is described at a high level.
	Applicant’s Claim merely teaches a claimed “cognitive inference and learning system”, which is an “additional element”. The “cognitive inference and learning system” is a nonfunctional descriptive element that is not used to compute any particular thing at all. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	This “cognitive inference and learning system” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “cognitive platform” is a broad term which is described at a high level.
	Applicant’s Claim merely teaches a claimed “cognitive platform”, which is an “additional element”. The “cognitive platform” is a nonfunctional descriptive element that is not used to compute anything at all. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	This “cognitive platform” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “cognitive engine” is a broad term which is described at a high level.
	Applicant’s Claim merely teaches a claimed “cognitive engine”, which is an “additional element”. The “cognitive platform” is a nonfunctional descriptive element that is not used to compute any particular thing at all. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
This “cognitive engine” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “sourcing agent” is a broad term which is described at a high level. Applicant’s Claim merely teaches a claimed “sourcing agent”, which is an “additional element”. The “sourcing agent” is a nonfunctional descriptive element that is not used to compute any particular thing at all. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Further, Applicant’s Specification recites:

[0070] In various embodiments, the sourcing agents 318 may include a batch upload 414 agent, an API connectors 415 agent, a real-time streams 416 agent, a Structured Query Language (SQL)/Not Only SQL (NoSQL) databases 417 agent, a message engines 418 agent, and one or more custom sourcing 420 agents. Skilled practitioners of the art will realize that other types of sourcing agents 318 may be used in various embodiments and the foregoing is not intended to limit the spirit, scope or intent of the invention. In various embodiments, the sourcing agents 318 are implemented to source a variety of multi-site, multi-structured source streams of data described in greater detail herein. In certain embodiments, each of the sourcing agents 318 has a corresponding API.

[0071] In various embodiments, the batch uploading 414 agent is implemented for batch uploading of data to the cognitive platform 310. In these embodiments, the uploaded data may include a single data element, a single data record or file, or a plurality of data records or files. In certain embodiments, the data may be uploaded from more than one source and the uploaded data may be in a homogenous or heterogeneous form. In various embodiments, the API connectors 415 agent is implemented to manage interactions with one or more predetermined APIs that are external to the cognitive platform 310. As an example, Associated Press ® may have their own API for news stories, Expedia ® for travel information, or the National Weather Service for weather information. In these examples, the API connectors 415 agent would be implemented to determine how to respectively interact with each organization's API such that the cognitive platform 310 can receive information.

This “sourcing agent” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “enrichment agent” is a broad term which is described at a high level. Applicant’s Claim merely teaches a claimed “enrichment agent”, which is an “additional element”. The “enrichment agent” is a nonfunctional descriptive element that is not used to compute any particular thing at all. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Further, Applicant’s Specification recites:

[0077] In various embodiments, the pipelines 422 component is implemented to ingest various data provided by the sourcing agents 318. Once ingested, this data is converted by the pipelines 422 component into streams of data for processing. In certain embodiments, these managed streams are provided to the enrichment 423 component, which performs data enrichment operations familiar to those of skill in the art. As an example, a data stream may be sourced from Associated Press ® by a sourcing agent 318 and provided to the dataset engine 322. The pipelines 422 component receives the data stream and routes it to the enrichment 423 component, which then enriches the data stream by performing sentiment analysis, geotagging, and entity detection operations to generate an enriched data stream. In certain embodiments, the enrichment operations include filtering operations familiar to skilled practitioners of the art. To further the preceding example, the Associated Press ® data stream may be filtered by a predetermined geography attribute to generate an enriched data stream.

This “enrichment agent” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “bridging agent” is a broad term which is described at a high level. Applicant’s Claim merely teaches a claimed “bridging agent”, which is an “additional element”. The “bridging agent” is a nonfunctional descriptive element that is not used to compute any particular thing at all. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	This “bridging agent” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	An “insight agent” is a broad term which is described at a high level. Applicant’s Claim merely teaches a claimed “insight agent”, which is an “additional element”. The “insight agent” is a nonfunctional descriptive element that is not used to compute any particular thing at all. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Further, Applicant’s Specification recites:

[0086] In certain embodiments, the insight/learning engine 330 may include additional components. For example the additional components may include classification algorithms, clustering algorithms, and so forth. Skilled practitioners of the art will realize that many such additional components are possible and that the foregoing is not intended to limit the spirit, scope or intent of the invention. In various embodiments, the insights agents 433 are implemented to create a visual data story, highlighting user-specific insights, relationships and recommendations. As a result, it can share, operationalize, or track business insights in various embodiments. In various embodiments, the learning agent 434 work in the background to continually update the cognitive graph, as described in greater detail herein, from each unique interaction with data and users.

This “insight agent” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “destination agent” is a broad term which is described at a high level. Applicant’s Claim merely teaches a claimed “destination agent”, which is an “additional element”. The “destination agent” is a nonfunctional descriptive element that is not used to compute any particular thing at all. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Further, Applicant’s Specification recites:

[0087] In various embodiments, the destination agents 336 are implemented to publish cognitive insights to a consumer of cognitive insight data. Examples of such consumers of cognitive insight data include target databases, business intelligence applications, and mobile applications. In various embodiments, the destination agents 336 may include a Hypertext Transfer Protocol (HTTP) stream 440 agent, an API connectors 441 agent, a databases 442 agent, a message engines 443 agent, a mobile push notification 444 agent, and one or more custom destination 446 agents. Skilled practitioners of the art will realize that other types of destination agents 318 may be used in various embodiments and the foregoing is not intended to limit the spirit, scope or intent of the invention. In certain embodiments, each of the destination agents 318 has a corresponding API.

This “destination agent” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “learning agent” is a broad term which is described at a high level. Applicant’s Claim merely teaches a claimed “learning agent”, which is an “additional element”. The “learning agent” is a nonfunctional descriptive element that is not used to compute any particular thing at all. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Further, Applicant’s Specification recites:

[0031] Figure 2 is a simplified block diagram of a cognitive inference and learning system (CILS) implemented in accordance with an embodiment of the invention. In various embodiments, the CILS 118 is implemented to incorporate a variety of processes, including semantic analysis 202, goal optimization 204, collaborative filtering 206, common sense reasoning 208, natural language processing 210, summarization 212, temporal/spatial reasoning 214, and entity resolution 216 to generate cognitive insights.

This “learning agent” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “providing cognitive insights” is a broad term which is described at a high level. MPEP 2106.05 (h) recites in part:

Examples of limitations that the courts have described as merely indicating a field of use or technological environment in which to apply a judicial exception include:

***

vi. Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016);

This “providing cognitive insights” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	An “information processing system” is a broad term which is described at a high level. MPEP 2106.05 (h) recites in part:

[0024] Figure 1 is a generalized illustration of an information processing system 100 that can be used to implement the system and method of the present invention. The information processing system 100 includes a processor (e.g., central processor unit or "CPU") 102, input/output (I/O) devices 104, such as a display, a keyboard, a mouse, and associated controllers, a hard drive or disk storage 106, and various other subsystems 108. In various embodiments, the information processing system 100 also includes network port 110 operable to connect to a network 140, which is likewise accessible by a service provider server 142. The information processing system 100 likewise includes system memory 112, which is interconnected to the foregoing via one or more buses 114. System memory 112 further comprises operating system (OS) 116 and in various embodiments may also comprise cognitive inference and learning system (CILS) 118. In these and other embodiments, the CILS 118 may likewise comprise invention modules 120. In one embodiment, the information processing system 100 is able to download the CILS 118 from the service provider server 142. In another embodiment, the CILS 118 is provided as a service from the service provider server 142.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	An “cognitive computing function” is a broad term which is described at a high level. MPEP 2106.05 (h) recites in part:

[0027] Cognitive systems achieve these abilities by combining various aspects of artificial intelligence, natural language processing, dynamic learning, and hypothesis generation to render vast quantities of intelligible data to assist humans in making better decisions. As such, cognitive systems can be characterized as having the ability to interact naturally with people to extend what either humans, or machines, could do on 
 
their own. Furthermore, they are typically able to process natural language, multi- structured data, and experience much in the same way as humans. Moreover, they are also typically able to learn a knowledge domain based upon the best available data and get better, and more immersive, over time.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”:
	(1) A “receiving streams of data…”
	(2) A “processing streams of data…”
	(3) A cognitive inference and learning system
	(4) A cognitive platform
	(5) A cognitive engine, the cognitive engine processing the streams of data from the plurality of data sources via the plurality of agents
	(6) A sourcing agent
	(7) An enrichment agent
	(8) A bridging agent
	(10) An insight agent
	(11) A destination agent
	(12) A learning agent
	(13) A providing cognitive insights
	(14) An information processing system
	(15) A cognitive computing function


	A “receiving streams of data” is a broad term which is described at a high level and includes general purpose computers. MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.
	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “processing streams of data” is a broad term which is described at a high level. Applicant’s Specification recites:

[0024]    Figure 1 is a generalized illustration of an information processing system 100 that can be used to implement the system and method of the present invention. The information processing system 100 includes a processor (e.g., central processor unit or "CPU") 102, input/output (I/O) devices 104, such as a display, a keyboard, a mouse, and associated controllers, a hard drive or disk storage 106, and various other subsystems 108.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “cognitive inference and learning system” is a broad term which is described at a high level.
	Applicant’s Claim merely teaches a claimed “cognitive inference and learning system”, which is an “additional element”. The “cognitive inference and learning system” is a nonfunctional descriptive element that is not used to compute any particular thing at all. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “cognitive platform” is a broad term which is described at a high level.
	Applicant’s Claim merely teaches a claimed “cognitive platform”, which is an “additional element”. The “cognitive platform” is a nonfunctional descriptive element that is not used to compute anything at all. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “cognitive engine” is a broad term which is described at a high level.
	Applicant’s Claim merely teaches a claimed “cognitive engine”, which is an “additional element”. The “cognitive platform” is a nonfunctional descriptive element that is not used to compute any particular thing at all. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “sourcing agent” is a broad term which is described at a high level. Applicant’s Claim merely teaches a claimed “sourcing agent”, which is an “additional element”. The “sourcing agent” is a nonfunctional descriptive element that is not used to compute any particular thing at all. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Further, Applicant’s Specification recites:

[0070] In various embodiments, the sourcing agents 318 may include a batch upload 414 agent, an API connectors 415 agent, a real-time streams 416 agent, a Structured Query Language (SQL)/Not Only SQL (NoSQL) databases 417 agent, a message engines 418 agent, and one or more custom sourcing 420 agents. Skilled practitioners of the art will realize that other types of sourcing agents 318 may be used in various embodiments and the foregoing is not intended to limit the spirit, scope or intent of the invention. In various embodiments, the sourcing agents 318 are implemented to source a variety of multi-site, multi-structured source streams of data described in greater detail herein. In certain embodiments, each of the sourcing agents 318 has a corresponding API.

[0071] In various embodiments, the batch uploading 414 agent is implemented for batch uploading of data to the cognitive platform 310. In these embodiments, the uploaded data may include a single data element, a single data record or file, or a plurality of data records or files. In certain embodiments, the data may be uploaded from more than one source and the uploaded data may be in a homogenous or heterogeneous form. In various embodiments, the API connectors 415 agent is implemented to manage interactions with one or more predetermined APIs that are external to the cognitive platform 310. As an example, Associated Press ® may have their own API for news stories, Expedia ® for travel information, or the National Weather Service for weather information. In these examples, the API connectors 415 agent would be implemented to determine how to respectively interact with each organization's API such that the cognitive platform 310 can receive information.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “enrichment agent” is a broad term which is described at a high level. Applicant’s Claim merely teaches a claimed “enrichment agent”, which is an “additional element”. The “enrichment agent” is a nonfunctional descriptive element that is not used to compute any particular thing at all. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Further, Applicant’s Specification recites:

[0077] In various embodiments, the pipelines 422 component is implemented to ingest various data provided by the sourcing agents 318. Once ingested, this data is converted by the pipelines 422 component into streams of data for processing. In certain embodiments, these managed streams are provided to the enrichment 423 component, which performs data enrichment operations familiar to those of skill in the art. As an example, a data stream may be sourced from Associated Press ® by a sourcing agent 318 and provided to the dataset engine 322. The pipelines 422 component receives the data stream and routes it to the enrichment 423 component, which then enriches the data stream by performing sentiment analysis, geotagging, and entity detection operations to generate an enriched data stream. In certain embodiments, the enrichment operations include filtering operations familiar to skilled practitioners of the art. To further the preceding example, the Associated Press ® data stream may be filtered by a predetermined geography attribute to generate an enriched data stream.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “bridging agent” is a broad term which is described at a high level. Applicant’s Claim merely teaches a claimed “bridging agent”, which is an “additional element”. The “bridging agent” is a nonfunctional descriptive element that is not used to compute any particular thing at all. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	An “insight agent” is a broad term which is described at a high level. Applicant’s Claim merely teaches a claimed “insight agent”, which is an “additional element”. The “insight agent” is a nonfunctional descriptive element that is not used to compute any particular thing at all. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Further, Applicant’s Specification recites:

[0086] In certain embodiments, the insight/learning engine 330 may include additional components. For example the additional components may include classification algorithms, clustering algorithms, and so forth. Skilled practitioners of the art will realize that many such additional components are possible and that the foregoing is not intended to limit the spirit, scope or intent of the invention. In various embodiments, the insights agents 433 are implemented to create a visual data story, highlighting user-specific insights, relationships and recommendations. As a result, it can share, operationalize, or track business insights in various embodiments. In various embodiments, the learning agent 434 work in the background to continually update the cognitive graph, as described in greater detail herein, from each unique interaction with data and users.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “destination agent” is a broad term which is described at a high level. Applicant’s Claim merely teaches a claimed “destination agent”, which is an “additional element”. The “destination agent” is a nonfunctional descriptive element that is not used to compute any particular thing at all. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Further, Applicant’s Specification recites:

[0087] In various embodiments, the destination agents 336 are implemented to publish cognitive insights to a consumer of cognitive insight data. Examples of such consumers of cognitive insight data include target databases, business intelligence applications, and mobile applications. In various embodiments, the destination agents 336 may include a Hypertext Transfer Protocol (HTTP) stream 440 agent, an API connectors 441 agent, a databases 442 agent, a message engines 443 agent, a mobile push notification 444 agent, and one or more custom destination 446 agents. Skilled practitioners of the art will realize that other types of destination agents 318 may be used in various embodiments and the foregoing is not intended to limit the spirit, scope or intent of the invention. In certain embodiments, each of the destination agents 318 has a corresponding API.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “learning agent” is a broad term which is described at a high level. Applicant’s Claim merely teaches a claimed “learning agent”, which is an “additional element”. The “learning agent” is a nonfunctional descriptive element that is not used to compute any particular thing at all. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Further, Applicant’s Specification recites:

[0031] Figure 2 is a simplified block diagram of a cognitive inference and learning system (CILS) implemented in accordance with an embodiment of the invention. In various embodiments, the CILS 118 is implemented to incorporate a variety of processes, including semantic analysis 202, goal optimization 204, collaborative filtering 206, common sense reasoning 208, natural language processing 210, summarization 212, temporal/spatial reasoning 214, and entity resolution 216 to generate cognitive insights.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “providing cognitive insights” is a broad term which is described at a high level. MPEP 2106.05 (h) recites in part:

Examples of limitations that the courts have described as merely indicating a field of use or technological environment in which to apply a judicial exception include:

***

vi. Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016);

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	An “information processing system” is a broad term which is described at a high level. MPEP 2106.05 (h) recites in part:

[0024] Figure 1 is a generalized illustration of an information processing system 100 that can be used to implement the system and method of the present invention. The information processing system 100 includes a processor (e.g., central processor unit or "CPU") 102, input/output (I/O) devices 104, such as a display, a keyboard, a mouse, and associated controllers, a hard drive or disk storage 106, and various other subsystems 108. In various embodiments, the information processing system 100 also includes network port 110 operable to connect to a network 140, which is likewise accessible by a service provider server 142. The information processing system 100 likewise includes system memory 112, which is interconnected to the foregoing via one or more buses 114. System memory 112 further comprises operating system (OS) 116 and in various embodiments may also comprise cognitive inference and learning system (CILS) 118. In these and other embodiments, the CILS 118 may likewise comprise invention modules 120. In one embodiment, the information processing system 100 is able to download the CILS 118 from the service provider server 142. In another embodiment, the CILS 118 is provided as a service from the service provider server 142.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	An “cognitive computing function” is a broad term which is described at a high level. MPEP 2106.05 (h) recites in part:

[0027] Cognitive systems achieve these abilities by combining various aspects of artificial intelligence, natural language processing, dynamic learning, and hypothesis generation to render vast quantities of intelligible data to assist humans in making better decisions. As such, cognitive systems can be characterized as having the ability to interact naturally with people to extend what either humans, or machines, could do on 
 
their own. Furthermore, they are typically able to process natural language, multi- structured data, and experience much in the same way as humans. Moreover, they are also typically able to learn a knowledge domain based upon the best available data and get better, and more immersive, over time.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 35 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 36
	Claim 36 recites:

The non-transitory, computer-readable storage medium of claim 35, wherein: the sourcing operation sources a plurality of multi-site, multi-structured source streams of data.

	Applicant’s Claim 36 merely teaches the sourcing operation. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 36 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 37
	Claim 37 recites:

The non-transitory, computer-readable storage medium of claim 35, wherein: the enrichment operation generates enriched data streams.

	Applicant’s Claim 37 merely teaches the enrichment operation. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 37 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 38
	Claim 38 recites:

The non-transitory, computer-readable storage medium of claim 35, wherein: the bridging operation interprets requests and user context and maps the requests and user context to an appropriate node and line within a cognitive graph.

	Applicant’s Claim 38 merely teaches interpretations and mappings. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 38 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 39
	Claim 39 recites:

The non-transitory, computer-readable storage medium of claim 35, wherein: the insight operation creates a visual data story, highlighting user-specific insights, relationships and recommendations.

	Applicant’s Claim 39 merely teaches a visual data story. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 39 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 40
	Claim 40 recites:

The non-transitory, computer-readable storage medium of claim 35, wherein: the destination operation provides cognitive insights to a consumer of cognitive insight data.

	Applicant’s Claim 40 merely teaches a destination operation. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 40 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 41
	Claim 41 recites:

The non-transitory, computer-readable storage medium of claim 35, wherein: the learning operation updates a cognitive graph from a plurality of unique interactions with data and users.

	Applicant’s Claim 41 merely teaches the updating of a cognitive graph. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 41 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 42
	Claim 42 recites:

The non-transitory, computer-readable storage medium of claim 35,wherein: the sourcing agent receives information from the learning agent and provides information to the enrichment agent, the enrichment agent receives information from the sourcing agent and provides information to the bridging agent, the bridging agent receives information from the sourcing agent and provides information to the insight agent, the insight agent receives information from the bridging agent and provides information to the destination agent, the destination agent receives information from the insight agent and provides information to the learning agent and the learning agent receives information from the destination agent.

	Applicant’s Claim 42 merely teaches the same agents as in the independent claim. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 42 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 43
	Claim 43 recites:

The non-transitory, computer-readable storage medium of claim 35, wherein the computer executable instructions are deployable to a client system from a server system at a remote location.

	Applicant’s Claim 43 merely teaches computer executable instructions. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 43 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 44
	Claim 44 recites:

The non-transitory, computer-readable storage medium of claim 35, wherein the computer executable instructions are provided by a service provider to a user on an on-demand basis.

	Applicant’s Claim 44 merely teaches computer executable instructions. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 44 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.


Response to Arguments
	Applicant's arguments filed 20 SEP 2022 have been fully considered but they are not persuasive. Specifically, Applicant argues:

Argument 1
It is respectfully submitted that the claims do not recite matter that falls within one of the enumerated groupings of abstract ideas set forth in the Revised Patent Subject Matter Eligibility Guidance effective January 7, 2019. Specifically, the claims do not per se recite mathematical concepts, methods of organizing human activity or mental processes.

	Applicant’s assertion is conclusory.
	Note that Applicant’s claims recite: “plurality of nodes” and “first edge between the first node and the second node”. These are not physical objects or even representations in a computer. They are graphical constructs that assist the human in grasping the process in the mind. Applicant’s assertion that there are no mental processes recited in the claims is unpersuasive.
	The rejections stand.

Argument 2
Additionally, the claims are directed to a practical application. More specifically, the claims are generally directed to the practical application of providing a cognitive computing function via a cognitive inference and learning system and an information processing system,

	Examiner has shown in the above rejection how these additionally claimed elements are not eligible elements.
	Applicant’s argument is unpersuasive.
	The rejections stand.






Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

	Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.

	If you need to send an Official facsimile transmission, please send it to (571) 273-8300. 

	If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.

	Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building. 

	Finally, information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
30 NOV 2022